DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/8/2022 has been entered. 
Claims 1, 10, 14, and 21-23 are amended in response to the last office action. Claims 1-4, 7, 8, 10-16, and 18-23 are pending. Worley et al [US 2021/0208821 A1], Dedrick, and Malwankar et al were cited, previously.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 8, 10-13, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Worley et al [US 2020/0379933 A1] in view of Dedrick [US 2019/0278498 A1].
	As to claim 1, Worley et al teach a solid state drive [e.g., Storage Motherboard 120 in fig. 1], comprising:
a drive aggregator configured to interface with a host system [e.g., Storage Adapter Circuit 130, Host 120 in fig. 1; “A host side of the storage adapter circuit 130 interfaces with the host 110” in paragraph 0043]; and 
a plurality of component solid state drives [e.g., SD 126 in fig 1] connected to the drive aggregator to aggregate the plurality of component solid state drives to operate as a single aggregated solid state drive [e.g., “The mass storage devices 126 may be solid state drives (SSDs). The consolidation device 124 may act as a routing circuit, e.g., directing each read or write request received from the host 110 to one of several storage devices connected to the consolidation device 124 (the one storage device being selected, e.g., according to a storage address included in the read or write request). In some embodiments, the consolidation device 124 is a router, a switch, an expander, or a hub for signals transmitted over the storage interface” in paragraph 0042], wherein the plurality of component solid state drives comprise at least a first solid state drive and a second solid state drive, wherein the first solid state drive comprises a first controller configured to process commands from host systems and the second solid state drive comprises a second controller configured to process commands from the host systems [e.g., “Accordingly, the storage adapter circuit 130 may relay read and write requests from the host 110 to one or more of the mass storage devices 126, and relay any response returned by a mass storage device 126 back to the host 110” in paragraph 0043];
wherein the drive aggregator is configured to receive commands from the host system and transmit commands to the component solid state drives to implement the commands received from the host [e.g., “The consolidation device 124 may act as a routing circuit, e.g., directing each read or write request received from the host 110 to one of several storage devices connected to the consolidation device 124 (the one storage device being selected, e.g., according to a storage address included in the read or write request). In some embodiments, the consolidation device 124 is a router, a switch, an expander, or a hub for signals transmitted over the storage interface” in paragraph 0042];
wherein the drive aggregator comprises a host interface configured to communicate between the host systems and the aggregated solid state drive consisting of the plurality of component solid state drives according to a first protocol of communications, a plurality of drive interfaces configured to communicate between the host system and the plurality of component solid state drives according to a second protocol of communications, wherein the first protocol between the aggregated solid state drive consisting of the component solid state drives and the host is supported by the component solid state drives, and a translation logic coupled between the host interface and the plurality of drive interfaces [e.g., “The storage adapter circuit 130 has a host bus adapter 122 that acts as a protocol translation circuit, translating between the protocol of the host bus (PCIe) and the protocol of a storage interface, (e.g., SATA, PCIe, or SAS), as illustrated in the embodiment of FIG. 2A. The consolidation device 124 in the embodiment of FIG. 2A is connected between the host bus adapter  122 and a plurality of mass storage devices 126, (e.g., SATA, etc. storage devices), as illustrated in the embodiment of FIG. 2A. In the embodiment of FIG. 2A, the consolidation device 124 is a SATA expander. In other embodiments, it is a PCIe switch or a SAS expander, or the like” in paragraph 0045].
Though Worley et al further teach the translation logic is configured to distribute commands received in the host interface to the drive interfaces based on the commands received in the host interface [e.g., “The consolidation device 124 may act as a routing circuit, e.g., directing each read or write request received from the host 110 to one of several storage devices connected to the consolidation device 124 (the one storage device being selected, e.g., according to a storage address included in the read or write request). In some embodiments, the consolidation device 124 is a router, a switch, an expander, or a hub for signals transmitted over the storage interface” in paragraph 0042], Worley et al do not explicitly teach, however Dedrick teaches wherein the translation logic is configured to distribute commands received in the host interface to the drive interfaces based on namespaces identified in the commands received in the host interface [e.g., “Mapping layer 112 provides an interface between one or more hosts 114 and the array of SSDs 110 by receiving and responding to read and write commands from hosts 114. … Mapping layer 112 presents each host 114 with a virtualized address space (a ‘namespace’ or ‘volume’) to which that host's I/O commands may be addressed independently of other virtualized address spaces.  Mapping layer112 implements a virtualized address space by mapping (translating) the addresses in the virtualized address space to addresses in a logical address space presented by one or more of SSDs 110” in paragraph 0018]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because they both teach a solid state drive to modify to implement Dedrick’s teaching above including commands including logical addresses in order to increase feasibility in distributing commands for accessing the plurality of component solid state drives of Worley et al.
As to claim 2, the combination of Worley et al and Dedrick teaches a printed circuit board having pins for a connection to the host system over a computer bus; wherein the drive aggregator and the plurality of component solid state drives are mounted on the printed circuit board [e.g., “The storage motherboard 120 may be constructed on a printed circuit board (PCB) (or “printed wiring board” (PWB)), that may provide connections, in the form of PCB traces, between the connectors and the other electrical elements, if any, installed on the storage motherboard PCB. The PCB may also support various elements of the storage motherboard 120 (e.g., the mass storage devices 126) physically, having for example brackets for supporting these elements, or threaded inserts using which, together with threaded fasteners, these elements may be secured to the storage motherboard 120” in paragraph 0042 of Worley et al].
As to claim 3, the combination teaches wherein each of the component solid state drives is integrated within an integrated circuit package [e.g., “The mass storage devices 126 may be solid state drives (SSDs)” in paragraph 0042, fig. 1 of Worley et al].
As to claim 7, the combination teaches wherein each of the first protocol and the second protocol is one of: a protocol for a serial advanced technology attachment (SATA) interface; a protocol for a peripheral component interconnect express (PCIe) interface; a protocol for a universal serial bus (USB) interface; and a protocol for a fibre channel [e.g., “If the host 110 includes a host bus adapter (HBA) 122, the host interface, i.e., the interface between the host 110 and the storage motherboard 120, may be a storage interface, or, if the host 110 does not include a host bus adapter 122 (as illustrated, for example, in FIG. 1), the host interface may be a host bus interface, e.g., a Peripheral Component Interconnect Express (PCIe) interface. As used herein, a storage interface is a category of interface that is used as an interface to a mass storage device such as hard disk drives or a solid state drives (SSD). A storage interface may be, for example, a Serial Advanced Technology Attachment (SATA) interface, a Fibre Channel interface, a Serial Attached SCSI (SAS) interface, a Non Volatile Memory Express (NVMe) interface, or a more general-purpose interface such as Ethernet or Universal Serial Bus (USB)” in paragraph 0041, fig. 8 of Worley et al].
As to claim 8, the combination teaches a wherein the translation logic is configured to distribute commands received in the host interface to the drive interfaces based on logical addresses specified in the commands received in the host interface [e.g., “The consolidation device 124 may act as a routing circuit, e.g., directing each read or write request received from the host 110 to one of several storage devices connected to the consolidation device 124 (the one storage device being selected, e.g., according to a storage address included in the read or write request). In some embodiments, the consolidation device 124 is a router, a switch, an expander, or a hub for signals transmitted over the storage interface” in paragraph 0042 of Worley et al; “Mapping layer 112 provides an interface between one or more hosts 114 and the array of SSDs 110 by receiving and responding to read and write commands from hosts 114. … Mapping layer 112 implements a virtualized address space by mapping (translating) the addresses in the virtualized address space to addresses in a logical address space presented by one or more of SSDs 110” in paragraph 0018 of Dedrick].
As to claim 10, Worley et al teach a drive aggregator, comprising:
a host interface configured to communicate with a host system [e.g., HBA 122 in fig. 1; “If the host 110 includes a host bus adapter (HBA) 122, the host interface, i.e., the interface between the host 110 and the storage motherboard 120” in paragraph 0041]; 
a plurality of drive interfaces to communicate with a plurality of component solid state drives respectively to aggregate the plurality of component solid state drives to operate as a single aggregated solid state drive [e.g., fig 1; “If the host 110 includes a host bus adapter (HBA) 122, the host interface, i.e., the interface between the host 110 and the storage motherboard 120, may be a storage interface, or, if the host 110 does not include a host bus adapter 122 (as illustrated, for example, in FIG. 1), the host interface may be a host bus interface, e.g., a Peripheral Component Interconnect Express (PCIe) interface. As used herein, a storage interface is a category of interface that is used as an interface to a mass storage device such as hard disk drives or a solid state drives (SSD)” in paragraph 0041], wherein the plurality of component solid state drives comprise at least a first solid state drive and a second solid state drive, wherein the first solid state drive comprises a first controller configured to process commands from host systems and the second solid state drive comprises a second controller configured to process commands from the host systems [e.g., “Accordingly, the storage adapter circuit 130 may relay read and write requests from the host 110 to one or more of the mass storage devices 126, and relay any response returned by a mass storage device 126 back to the host 110” in paragraph 0043]; and
a translation logic coupled between the host interface and the plurality of drive interfaces [e.g., “The storage adapter circuit 130 has a host bus adapter 122 that acts as a protocol translation circuit, translating between the protocol of the host bus (PCIe) and the protocol of a storage interface, (e.g., SATA, PCIe, or SAS), as illustrated in the embodiment of FIG. 2A. The consolidation device 124 in the embodiment of FIG. 2A is connected between the host bus adapter  122 and a plurality of mass storage devices  126, (e.g., SATA, etc. storage devices), as illustrated in the embodiment of FIG. 2A. In the embodiment of FIG. 2A, the consolidation device 124 is a SATA expander. In other embodiments, it is a PCIe switch or a SAS expander, or the like” in paragraph 0045];
wherein the host interface is configured to communicate between host systems and the aggregated solid state drive consisting of the plurality of component solid state drives according to a first protocol of communications, and the plurality of drive interfaces are configured to communicate between the host system and the plurality of component solid state drives according to a second protocol of communications, wherein the first protocol  between the aggregated solid state drive consisting of the component solid state drives and the host is supported by the component solid state drives [e.g., “The storage adapter circuit 130 has a host bus adapter 122 that acts as a protocol translation circuit, translating between the protocol of the host bus (PCIe) and the protocol of a storage interface, (e.g., SATA, PCIe, or SAS), as illustrated in the embodiment of FIG. 2A. The consolidation device 124 in the embodiment of FIG. 2A is connected between the host bus adapter  122 and a plurality of mass storage devices  126, (e.g., SATA, etc. storage devices), as illustrated in the embodiment of FIG. 2A. In the embodiment of FIG. 2A, the consolidation device 124 is a SATA expander. In other embodiments, it is a PCIe switch or a SAS expander, or the like” in paragraph 0045].
Though Worley et al further teach the translation logic is configured to distribute commands received in the host interface to the drive interfaces based on the commands received in the host interface [e.g., “The consolidation device 124 may act as a routing circuit, e.g., directing each read or write request received from the host 110 to one of several storage devices connected to the consolidation device 124 (the one storage device being selected, e.g., according to a storage address included in the read or write request). In some embodiments, the consolidation device 124 is a router, a switch, an expander, or a hub for signals transmitted over the storage interface” in paragraph 0042], Worley et al do not explicitly teach, however Dedrick teaches a wherein the translation logic is configured to distribute commands received in the host interface to the drive interfaces based on namespaces identified in the commands received in the host interface [e.g., “Mapping layer 112 provides an interface between one or more hosts 114 and the array of SSDs 110 by receiving and responding to read and write commands from hosts 114. … Mapping layer 112 presents each host 114 with a virtualized address space (a ‘namespace’ or ‘volume’) to which that host's I/O commands may be addressed independently of other virtualized address spaces.  Mapping layer112 implements a virtualized address space by mapping (translating) the addresses in the virtualized address space to addresses in a logical address space presented by one or more of SSDs 110” in paragraph 0018]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because they both teach a solid state drive to modify to implement Dedrick’s teaching above including commands including logical addresses in order to increase feasibility in distributing commands for accessing the plurality of component solid state drives of Worley et al.
As to claim 11, the combination teaches an integrated circuit package, wherein the host interface, the translation logic and the plurality of drive interfaces are packaged in the integrated circuit package [e.g., “In some embodiments the circuitry of the host bus adapter 122 and of the consolidation device 124 may be combined into a single custom ASIC” in paragraph 0046 of Worley et al].
As to claim 12, the combination teaches a wherein the translation logic includes a field programmable gate array (FPGA) or an application specific integrated circuit (ASIC) [e.g., “In some embodiments the circuitry of the host bus adapter 122 and of the consolidation device 124 may be combined into a single custom ASIC” in paragraph 0046 of Worley et al].
As to claim 13, the combination teaches wherein the host interface is configured to implement a point to point serial connection between the host system and a solid state drive; and each of the plurality of drive interfaces is configured to implement a point to point serial connection between a host system and one of the component solid state drives [e.g., “In one embodiment, the host interface of the first storage adapter circuit includes a PCIe interface, and the first storage interface of the first storage adapter circuit includes an interface selected from the group consisting of SATA, SAS, FibreChannel, NVMe, Ethernet, and USB” in paragraph 0012 of Worley et al].
As to claims 21 and 22, the combination teaches wherein the first controller and the second controller are each configured to process commands received directly from host systems [e.g., “SSD state monitor 136 periodically polls each of the SSDs 110 to retrieve information logged internally, including but not limited to host and media traffic statistics, wear state, fraction of physical capacity that has been utilized, and error correction statistics. .. Each SSD 110 reports its current log data to SSD state monitor 136 in response to the poll” in paragraph 0020, Controller 212 in fig. 2, “Controller 212 includes, but is not limited to, a flash translation layer (FTL) 220 in firmware to map the logical addresses of data from host 114 to physical pages and blocks of NAND devices 218” in paragraph 0024 of Dedrick; “Accordingly, the storage adapter circuit 130 may relay read and write requests from the host 110 to one or more of the mass storage devices 126, and relay any response returned by a mass storage device 126 back to the host 110” in paragraph 0043, “In another example, if the storage adapter circuit controller 860 detects that the protocols are the same on the host side and on the storage side, then all of the protocol translation building blocks 805, 810 may be unused, and the storage adapter circuit controller may simply connect a suitable routing element (e.g., the PCIe switch 840, if the host interface is PCIe, and the interfaces to the mass storage devices are PCIe) between the host side interface and the storage side interfaces” in paragraph 0064 of Worley et al].
Claims 14-16, 18, 20, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dedrick [US 2019/0278498 A1] in view of Worley et al [US 2020/0379933 A1].
	As to claim 14, Dedrick teaches a solid state drive, comprising:
receiving according to a first protocol of communications, in a drive aggregator, a first command from a host system, the command specifying an operation [e.g., “Mapping layer 112 provides an interface between one or more hosts 114 and the array of SSDs 110 by receiving and responding to read and write commands from hosts 114.  NVMe over Fabrics, iSCSI, Fibre Channel, NVMe over Peripheral Component Interconnect Express (PCIe), Serial ATA (SATA), and Serial Attached SCSI (SAS) are suitable bus interface protocols for communication between network appliance 100 and hosts 114” in paragraph 0018];
mapping, by the drive aggregator, an address in the first command to an address in a solid state drive among a plurality of component solid state drives that are connected to the drive aggregator, wherein the plurality of component solid state drives are aggregated to operate as a single aggregated solid state drive [e.g., “Mapping layer 112 presents each host 114 with a virtualized address space (a ‘namespace’ or ‘volume’) to which that host's I/O commands may be addressed independently of other virtualized address spaces. Mapping layer 112 implements a virtualized address space by mapping (translating) the addresses in the virtualized address space to addresses in a logical address space presented by one or more of SSDs 110.  In one embodiment, mapping layer 112 is a program in firmware executed by a controller or processor (not shown) of network appliance 100” in paragraph 0018], and further wherein the plurality of component solid state drives comprise at least a first solid state drive and a second solid state drive [e.g., four SSDs 110 in fig. 1A], wherein the first solid state drive comprises a first controller configured to process and the second solid state drive comprises a second controller configured to process [e.g., Controller 212 for each SSD 110 in fig. 2; Controller 212 in fig. 2; “SSD 110 includes a controller 212 in communication with an external DRAM 214 and an array of NAND devices 218. Controller 212 manages the writing (programming), reading, and erasing of data stored on NAND devices 218. Controller 212 includes, but is not limited to, a flash translation layer (FTL) 220 in firmware to map the logical addresses of data from host 114 to physical pages and blocks of NAND devices 218. Controller 212 implements a monitoring function 230. Controller 212 may use DRAM 214 as a buffer for temporarily storing host data (caching) and for temporarily storing address mapping metadata, and for other purposes” in paragraph 0024]; and
transmitting according to a second protocol of communications, by the drive aggregator to one of the component solid state drives within the aggregated solid state drive, a second command for the operation specified in the command and for the address in the solid state drive [e.g., “A bus 118 provides a suitable communication path between SSDs 110, mapping layer 112, an SSD I/O monitor 134, and an SSD state monitor 136.  Non-Volatile Memory Express (NVMe) is one example of a suitable bus interface protocol for communication over bus 118” in paragraph 0017; “Controller 212 manages the writing (programming), reading, and erasing of data stored on NAND devices 218.  Controller 212 includes, but is not limited to, a flash translation layer (FTL) 220 in firmware to map the logical addresses of data from host 114 to physical pages and blocks of NAND devices 218” in paragraph 0024],
receiving, in the drive aggregator and from the host system, a command to create a namespace in the capacity of the single solid state drive [e.g., “Virtualizer 122 manages the mapping of virtualized address spaces by mapping layer 112 in response to requests from a provisioning authority 124 (e.g., an administrator or user interface) to create and delete namespaces, expose those namespaces to hosts 114, etc.  A namespace may be mapped entirely to physical memory locations in one SSD 110 or may be mapped to physical memory locations in two or more of SSDs 110.  Mapping layer 112 and virtualizer 122 together provide a layer of abstraction between hosts 114 and the array of SSDs 110 such that hosts 114 are not aware of how namespaces are mapped to the array of SSDs 110.  Virtualizer 122 controls overprovisioning in SSDs 110 by managing the mapped namespaces such that any fraction of the logical capacity of each SSD 110 is exposed as capacity to hosts 114” in paragraph 0018]; 
selecting, for the namespace, a selected drive in the plurality of solid state drives; storing data associating the namespace with the selected drive [e.g., “A namespace may be mapped entirely to physical memory locations in one SSD 110 or may be mapped to physical memory locations in two or more of SSDs 110.  Mapping layer 112 and virtualizer 122 together provide a layer of abstraction between hosts 114 and the array of SSDs 110 such that hosts 114 are not aware of how namespaces are mapped to the array of SSDs 110.  Virtualizer 122 controls overprovisioning in SSDs 110 by managing the mapped namespaces such that any fraction of the logical capacity of each SSD 110 is exposed as capacity to hosts 114” in paragraph 0018]; and 
transmitting, from the drive aggregator to the selected drive, a command to create the namespace in the capacity of the selected drive in the plurality of solid state drives [e.g., “A namespace may be mapped entirely to physical memory locations in one SSD 110 or may be mapped to physical memory locations in two or more of SSDs 110.  Mapping layer 112 and virtualizer 122 together provide a layer of abstraction between hosts 114 and the array of SSDs 110 such that hosts 114 are not aware of how namespaces are mapped to the array of SSDs 110.  Virtualizer 122 controls overprovisioning in SSDs 110 by managing the mapped namespaces such that any fraction of the logical capacity of each SSD 110 is exposed as capacity to hosts 114” in paragraph 0018, “Controller 212 includes, but is not limited to, a flash translation layer (FTL) 220 in firmware to map the logical addresses of data from host 114 to physical pages and blocks of NAND devices 218.  Controller 212 implements a monitoring function 230.  Controller 212 may use DRAM 214 as a buffer for temporarily storing host data (caching) and for temporarily storing address mapping metadata, and for other purposes” in paragraph 0024; “FIG. 3 is a diagram of one embodiment of a solid state storage drive array telemetry database 116, according to the invention.  A host usage area 310 stores host usage data for each namespace mapped to one or more SSDs 110.  The host usage data may include, but is not limited to, the number of bytes of data from the host written to the namespace, the total logical capacity of the namespace, and the fraction of the capacity of the namespace that has been programmed (i.e., contains data from the host)” in paragraph 0027; “If the predicted service life of the SSD is not greater than the service life goal, then in a step 416 virtualizer 122 remaps one or more namespaces among the SSDs 110 in network appliance 100 so that the namespaces mapped to that particular SSD have a lower overall usage and wear rate, or advises an administrator of network appliance 100 that additional OP is required to meet the service life goal” in paragraph 0030].
Though Dedrick discloses partially performing the first command from the host system for accessing data from the solid state drive [e.g., “Mapping layer 112 provides an interface between one or more hosts 114 and the array of SSDs 110 by receiving and responding to read and write commands from hosts 114” in paragraph 0018], Dedrick does not explicitly disclose, however Worley et al teach receiving according to the second protocol of communications, in the drive aggregator from the solid state drive, a response to the second command; and transmitting according to the first protocol of communications, by the drive aggregator to the host system, a response to the first command, based on the response received from the solid state drive, wherein the plurality of component solid state drives comprise at least a first solid state drive and a second solid state drive, wherein the first controller configured to process commands from host systems and the second controller configured to process commands from the host systems [e.g., “Accordingly, the storage adapter circuit 130 may relay read and write requests from the host 110 to one or more of the mass storage devices 126, and relay any response returned by a mass storage device 126 back to the host 110” in paragraph 0043]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to implement Worley et al’s teaching above including the detailed processing of commands form the host and responses to the commands in order to increase feasibility for completely processing the first command from the host system of Dedrick.
As to claim 15, the combination of Dedrick and Worley et al teaches receiving, in the drive aggregator, commands from the host system as the single solid state drive to the host system; and implementing, by the drive aggregator, the commands using the plurality of solid state drives that are connected to the drive aggregator [e.g., “Virtualizer 122 manages the mapping of virtualized address spaces by mapping layer 112 in response to requests from a provisioning authority 124 (e.g., an administrator or user interface) to create and delete namespaces, expose those namespaces to hosts 114, etc. A namespace may be mapped entirely to physical memory locations in one SSD 110 or may be mapped to physical memory locations in two or more of SSDs 110.  Mapping layer 112 and virtualizer 122 together provide a layer of abstraction between hosts 114 and the array of SSDs 110 such that hosts 114 are not aware of how namespaces are mapped to the array of SSDs 110” in paragraph 0018 of Dedrick; “The consolidation device 124 may act as a routing circuit, e.g., directing each read or write request received from the host 110 to one of several storage devices connected to the consolidation device 124 (the one storage device being selected, e.g., according to a storage address included in the read or write request). In some embodiments, the consolidation device 124 is a router, a switch, an expander, or a hub for signals transmitted over the storage interface” in paragraph 0042 of Worley et al]. 
As to claim 16, the combination teaches generating commands to the plurality of solid state drives based on mapping addresses in the capacity of the single solid state drive into addresses in the plurality of solid state drives [e.g., “Mapping layer 112 implements a virtualized address space by mapping (translating) the addresses in the virtualized address space to addresses in a logical address space presented by one or more of SSDs 110” in paragraph 0018, “Controller 212 includes, but is not limited to, a flash translation layer (FTL) 220 in firmware to map the logical addresses of data from host 114 to physical pages and blocks of NAND devices 218” in paragraph 0026 of Dedrick]. 
As to claim 18, the combination teaches receiving, in the drive aggregator, commands of the host system identifying the namespace; and forwarding, by the drive aggregator based on the data associating the namespace with the selected drive, the commands of the host system identifying the namespace to the selected drive in the plurality of solid state drives [e.g., “Virtualizer 122 manages the mapping of virtualized address spaces by mapping layer 112 in response to requests from a provisioning authority 124 (e.g., an administrator or user interface) to create and delete namespaces, expose those namespaces to hosts 114, etc. A namespace may be mapped entirely to physical memory locations in one SSD 110 or may be mapped to physical memory locations in two or more of SSDs 110.  Mapping layer 112 and virtualizer 122 together provide a layer of abstraction between hosts 114 and the array of SSDs 110 such that hosts 114 are not aware of how namespaces are mapped to the array of SSDs 110.  Virtualizer 122 controls overprovisioning in SSDs 110 by managing the mapped namespaces such that any fraction of the logical capacity of each SSD 110 is exposed as capacity to hosts 114” in paragraph 0018 of Dedrick]. 
As to claim 20, the combination teaches wherein the mapping is based on a namespace specified in the first command from the host system [e.g., “Mapping layer 112 presents each host 114 with a virtualized address space (a ‘namespace’ or ‘volume’) to which that host's I/O commands may be addressed independently of other virtualized address spaces” in paragraph 0018 of Dedrick]. 
As to claim 23, the combination teaches wherein the controller is capable of processing commands received directly from host systems [e.g., “SSD state monitor 136 periodically polls each of the SSDs 110 to retrieve information logged internally, including but not limited to host and media traffic statistics, wear state, fraction of physical capacity that has been utilized, and error correction statistics. .. Each SSD 110 reports its current log data to SSD state monitor 136 in response to the poll” in paragraph 0020, Controller 212 in fig. 2, “Controller 212 includes, but is not limited to, a flash translation layer (FTL) 220 in firmware to map the logical addresses of data from host 114 to physical pages and blocks of NAND devices 218” in paragraph 0024 of Dedrick; “Accordingly, the storage adapter circuit 130 may relay read and write requests from the host 110 to one or more of the mass storage devices 126, and relay any response returned by a mass storage device 126 back to the host 110” in paragraph 0043, “In another example, if the storage adapter circuit controller 860 detects that the protocols are the same on the host side and on the storage side, then all of the protocol translation building blocks 805, 810 may be unused, and the storage adapter circuit controller may simply connect a suitable routing element (e.g., the PCIe switch 840, if the host interface is PCIe, and the interfaces to the mass storage devices are PCIe) between the host side interface and the storage side interfaces” in paragraph 0064 of Worley et al].
Claims 4 and 19 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Worley et al and Dedrick as applied to claims 3 and 14 above, and further in view of Armstrong et al [US 2017/0228328 A1].
	As to claim 4, the combination of Worley et al and Dedrick does not explicitly teach, however Armstrong et al teach the integrated circuit package has a ball grid array (BGA) form factor [e.g., “FIG. 11 is a structural diagram 1100 illustrates an alternative configuration of SNS plug using NVM packaged in Fine Pitch Ball Grid Array (‘FPBA’) in accordance with one embodiment of the present invention.  Diagram 1100 illustrates a cutaway view of PCB mounted to a structural housing wherein PCB includes connector 202 with approximately 30 pins, controller 1104, and NVM chip 1102” in paragraph 0073]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because they both teach a solid state drive to modify to implement Armstrong et al’s teaching above in order to increase simplicity, adaptability, and/or efficiency in packaging the plurality of component solid state drives of the combination.
	As to claim 19, the combination of Dedrick and Worley et al does not explicitly teach, however Armstrong et al teach wherein the integrated circuit package has a ball grid array (BGA) solid state drives [e.g., “FIG. 11 is a structural diagram 1100 illustrates an alternative configuration of SNS plug using NVM packaged in Fine Pitch Ball Grid Array (‘FPBA’) in accordance with one embodiment of the present invention.  Diagram 1100 illustrates a cutaway view of PCB mounted to a structural housing wherein PCB includes connector 202 with approximately 30 pins, controller 1104, and NVM chip 1102” in paragraph 0073].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to implement Armstrong et al’s teaching above in order to increase simplicity, adaptability, and/or efficiency in packaging the plurality of component solid state drives of the combination.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILWOO PARK whose telephone number is (571) 272-4155.  The examiner can normally be reached on M-F, 9 AM-5 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. lnformation regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ILWOO PARK/Primary Examiner, Art Unit 2184                                                                                                                                                                                                        12/2/2022